                    Case 1:20-cv-02923-JPC-SLC Document 25 Filed 10/30/20 Page 1 of 1




                                                333 Jericho Turnpike, Suite 200      of Counsel:
             Stevan H. LaBonte
                                                    Jericho, New York 11753          Michael R. Freeda
             Christine M. Staiano
                                               T: 516-280-8580 • F: 631-794-2434     John G. Gentile
             Scott H. Mandel
                                                 www.LaBonteLawGroup.com             Lee A. Schwartz
             Samantha Stanciu                                                        Richard D. Simon



                                                                  October 29, 2020
            Via ECF
            Magistrate Judge
            Hon. Sarah L. Cave
            United States District Court
            Southern District New York
            40 Foley Square
            New York, NY 10007

                    Re:      AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM FINANCIAL v.
                             HOWARD BRAUNSTEIN, MARTIN BRAUNSTEIN, and M & M AUTO
                             GROUP, INC.; CIVIL ACTION NO. 20-cv-2923

            Dear Magistrate Judge Hon. Sarah L. Cave:

                   This firm represents defendants Howard Braunstein, Martin Braunstein, and M &
            M Auto Group, Inc. (“Defendants”). With the consent of Plaintiff’s counsel, the parties
            are happy to report that this matter has been resolved, with a fully executed settlement
            agreement. The parties are waiting for payment to clear the bank, which is expected to
            occur on Monday. The parties will file a stipulation of dismissal immediately thereafter.

                  The parties therefore respectfully request a final adjournment of Defendants’ time
            to answer the Complaint to Wednesday morning at 12:00 to allow payment to clear in
            advance of this Court’s telephonic hearing currently scheduled for Wednesday,
            November 4, 2020 at 2:00 pm.

                     The Parties thank the Court for its continued courtesy and consideration during
              these difficult times.
Defendants' Letter-Motion for an extension of time to file    Respectfully submitted,
their answer (ECF No. 23) is TERMINATED as moot,
because Defendants thereafter filed an answer (ECF No.        LaBONTE LAW GROUP, PLLC
24). The parties shall file either a Stipulation of Dismissal
for review and approval by The Honorable John P. Cronan       BY: /s/ Scott H. Mandel
or a Joint Status Letter by Tuesday, November 2, 2020.              Scott H. Mandel

The Clerk of Court is respectfully directed to close ECF No.
23.

SO-ORDERED 10/30/20
